On Rehearing.
MONROE, C. J.
Our re-examination of this ease has confirmed us in the opinion that “all' the railroad iron and all the railroad ties,” constituting, with the roadbed, the tramway connecting Laurel Grove and Enterprise plantations, and seized by the plaintiff herein as the property of his judgment debtor, were acquired by the intervener in its purchase of those plantations, and hence that plaintiff’s seizure was unauthorized and illegal.
[6, 7] It is admitted that the road was built in 1904 by the owners of Laurel Grove plantation, and that they afterwards acquired Enterprise plantation, and, further, that:
“The owners obtained rights of way from the different owners of these intervening lands, by rights of way duly recorded, terminating at dif*995ferent periods, none of which have yet terminated. This tramway has been used, continuously, by owners of the Laurel Grove plantation, since its construction up to the time of the seizure, for the purpose of delivering cane to Laurel Grove factory.”
In the situation thus disclosed, the status of the road and the rights of the owners with respect thereto are governed by the provisions of the Oode which have been cited in the opinion handed down, to which may be added article 731, which reads:
“It is not sufficient to be an owner in order to establish a servitude; one must be master of his rights and have the power to alienate, for the creation of a servitude is an alienation of a part of the property. * * * ” (Italics by the court.)
Reading the law thus cited and quoted into the contracts whereby the owners of the intervening lands created the servitude' of way between and in favor of the plantations, it seems plain that the creation of the servitude was an alienation of one of the elements of ownership in the lands and the incorporation of that element in the title of the plantations, and that it passed with that title to the intervener.
Thus:
“Art. 722. The right of passage or way, is a servitude imposed by law or by convention. * * * When it is the result of a contract, its extent and the mode of using it is regulated by the contract.”
“Art. 652. A servitude is an incorporated [incorporeal?] right which cannot exist without the estate to which it belongs, and of which it is an accessory.
“Art. 653. Servitudes being essentially due from one estate to another for the advantage of the latter, they remain the same as long as no change takes place in regard to the two estates, whatever change may take place in the owners.
“Art. 654. Servitude is a right so inherent in the estate to which it is due, that the faculty of using it, considered alone and independent of the estate, can not be given, sold, let or mortgaged without the estate to which it appertains.”
“Art. 2011. Not only the obligation, but the right resulting from a contract relative to immovable property, passes with the property. Thus the right of servitude in favor of immovable property passes with it.”
“Art. 2461. The sale of a thing includes that , of its accessories, and whatever has been destined for its constant use, unless there be a reservation to the contrary.”
“Art. 3289. The following articles are susceptible of mortgage:
“1. Immovables subject to alienation, and their accessories.
“2. The usufruct of the same description of property with its accessories, during the time of its duration.”
When, therefore, the owners of the plantations placed upon the physical property, called the “right of way,” the ties and rails which, with such “right of way,” were necessary to the enjoyment of the servitude of way, which servitude was inseparable from the plantations, the ties and rails became the accessories of the servitude, and it cannot be said that they were placed upon the land of another, in the sense that they were not covered by and included in the title whereby the plantations were thereafter held and conveyed.
The cases of State v. Mexican Gulf Ry. Co., 3 Rob. 513, and Woodward v. Railway Co., 39 La. Ann. 566, 2 South. 413, are therefore inapplicable, for in those cases it ‘ appeared that the railway companies were mere trespassers, and had acquired no servitudes or rights of way upon the lands occupied by them, either by operation of law, expropriation, or contract. On the other hand, the mortgage and sale of the plantations here in question' having included the servitude of way and the road, with its equipment, whether of concrete, macadam, corduroy, clay, or ties and rails, being the means or accessories provided for and essential to the enjoyment of the servitude, it follows that the road, as equipped, was also included.
The decree heretofore handed down is therefore reinstated and made final.